       Case 1:19-cv-08405-GBD-GWG Document 63 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JERMAINE GORDON,                                               :

                          Plaintiff,                         :     ORDER

        -v.-                                                 :
                                                                   19 Civ. 8405 (GBD) (GWG)
C.O. MR. DRUMMOND, et al.,                                   :

                           Defendants.                       :
------------------------------------------------------------—X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United
States Magistrate Judge is available to rule on dispositive motions in this case. If the parties
consent to the Magistrate Judge ruling on a particular motion, no objection to the ruling would be
permitted under Fed. R. Civ. P. 72 (b)(2). Instead, the ruling would be treated as any other ruling
in the case and would be reviewable to the extent the ruling would have been reviewable had it
been made by a District Judge.

        Exercise of jurisdiction by a Magistrate Judge to make a ruling on a dispositive motion is
permitted only if all parties voluntarily consent. To determine whether the parties wish to
voluntarily consent to the Magistrate Judge’s disposition of the motion for summary judgment
(Docket # 52), defense counsel is directed to send to counsel for plaintiff on or before September
9, 2021, a copy of the attached consent form bearing either (1) a signature indicating consent to
the Magistrate Judge ruling on the motion or motions identified on the form, or (2) a notation
that the defendant does not consent.

        On or before September 16, 2021, plaintiff’s counsel is directed to file a letter either (1)
stating that all parties have signed the form and attaching that form or (2) stating that all parties
have not consented. If any party has not consented, the letter shall not inform the clerk which of
the parties have not consented but shall merely state that there has not been consent by all parties.


        This Order is not intended to interfere with the parties’ right to have a trial and/or any
other dispositive proceedings before a United States District Judge. The parties are free to
withhold their consent without adverse substantive consequences. If any party withholds
consent, the identity of the parties consenting or withholding consent shall not be communicated
to any Magistrate Judge or District Judge to whom the case has been assigned.
   Case 1:19-cv-08405-GBD-GWG Document 63 Filed 08/26/21 Page 2 of 3




         SO ORDERED

DATED:   New York, New York
         August 26, 2021
                 Case 1:19-cv-08405-GBD-GWG Document 63 Filed 08/26/21 Page 3 of 3
AO 85A (Rev. 02/17) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                         Southern District of New York

                  JERMAINE GORDON                                            )
                              Plaintiff                                      )
                                 v.                                          )      Civil Action No.       19 Civ. 8405
            C.O. MR. DRUMMOND, et al.                                        )
                             Defendant                                       )

   NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this
authority only if all parties voluntarily consent.


        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.


        Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified
below (identify each motion by document number and title).

                  Motions:




    Printed names of parties and attorneys                               Signatures of parties or attorneys                         Dates




                                                                  Reference Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).


Date:
                                                                                                       District Judge’s signature



                                                                                                        Printed name and title

Note:    Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
         magistrate judge. Do not return this form to a judge.
